OFFICE       OF THE         ATTORNEY             GENERAL        OF TEXAS

                                                       AUSTIN




 Honorable Dellaa Blankenrhip, Chairman
 Cd.minal Juri8prodenae Coamlttee
 mU8e       Oi     ~p~O8~~t8tiY~8
 AU8tin,          %X&8


 Iboar     Biba




                    YOUX’    POOOnt      MQW8                                 llfPORthi8dO~l’t-
..wXlt     h88     b.elb    l’OOOiY@d        Uld   0                           quote         rmm     your   re-
  qUO8tl




                                                          8t    8              Qll     tb.    tOI-




                                              11, wftb this            pPoYi*ion    vrttten
                                        or    18 it fmttiid0t.d               by the ill-
                   %h.          pl’OY181Oll       Of    uld hU80   &ill SO. 193 nhting   to
'pol:tfW!ll
          pdY~Ft18i.ll&“,                          18    found In Soatloa 1 thm4Bof, and pro-
y&&8 a8 fOlbv8t
                       “All       political advertl8ing                 rhall b8 done
           at    the          8am8  rate a8 leg41 notiaer,                     and      Under
           the    8tu80 rupervlrion                 8nd ngulatiotm.      Polltl-
           Oal    8dYOPt18I4(       -1               fltdttd~   ULUOttttW~ltt8
           for pub110 offloe."
                   St Wsll bo notloed that the orI@%al                                      Mtlole             29, of
tk     3hY18Ui        CiYil    bthlt.8                  Of   faXIN,     1925,
                                                                      OOd8iA8    t&O m
:&ntiaal           plwYI8IOa8.                   %m a r p tioo ntl816 hl8e    Bill lo. 193
iaQlorta8 that &tlale                            29, 88 nfe~F~d   to, ia to be u~tttft#d.
A oantlnuatlon of the                           e*ptlan glYe8 8GRO lttdia~tlon thBt a
lb%t&iOll  011 th0 80090 Of the’ 8BO-t    V&8 fJttWtd.d. &V-
lYer, thi8 18 not altogether olorr frGlr a reading of the entire
aaption.


                   we have aardullyoan8ldend bo';h tly aption and tba
plWY~&li8               Of          193, m9latIllg to
                                BOU88    Bill      SO.  politloal adYwtls-
          &thOUgb Ve haYe 80~ doubt8 mgiurdl~ tb8 OaMtltutfon-
Yf* ty Of the prOVi8iOXUt Of the AOt lnqulrod &Out in your fb8t
a
qtW8tiOtt, VO WO IiOt plVpU&         t0 Ur ut    tbOr WO UWOlk8tlt,u-
t&68&, at say rats, our attention ha8 not beera dIreoted to any
pXWi8fOt3    Of the t%Il8titUtiOIt   Vhf&  it 18 0bti.d    raid ~l’OV181OM
aantravene,

                   a           OOMtIWfItg         th0    OO2t8tittttfOMii~                Of      UI    ht      Of   bb
      i8&ttllV,                Olle Of th@        -tttal
                                              th8t eY*m  m&8011-      l-lb8        18
Bb 0 doubt a8 to the Vttlidfty Of the AOt M8t be n8olved f.n
kff
iStOP Of 8U8tkiYlilQ it.  to,gm V. Stat., 111 8. w. 10281 ml’X’8
v. Jfuttne,25 8. W. (26) Zfls.
                   Ye          quote    froa our         Coafer8noo           Cpioion       go.        3081,     U    fol-
lowrt

                       2h18          department,Vhrn
                                              'aaU.ed UpOn to pro-
           nounoe the lnvalldltg of an rat of ~8@8bltiOtl,
           pa88ed    vlth &l the fOlr8      and lWlUHOZl.fO8 lWqUf8fte
           to give it the roroo of Zav, vi31 approaah the
           que8tiOXt   with great 08UtiOXt,    ~X~E&MI lt ia wbrf
           pO88lble aLI)peOt,and pcader upon it a8 loq a8
           d~llberatlan and patient attention uaa throw any
           nev llgbt upon the rub&at, and never deolrre a
Honorable Doll88       ~StLkeMhiP,   PagO   3




       8tiitUt* void unl.88 the nriultr uld lnvrlldlty
       of the aat are placed, ln their judgment,be-
       ~ond na8onrble doubt. A mrmnable      doubt
       mt8t be rerrolr6d in Savor Of the lO~i8hBtiY6
       aation, and the rot be 8U8tained.‘”

          %k bOli6Ve thle r'U&i and qUOtatiOn 18 pertinent to
the question of the lnvalldlty of the provlalon of Howe Bill
NO. 193 Utldel'di8OU88iOIL.

              Ssotlon 6 of uld Houe          Bill Ho. 193 sxpresrlg pro-
YideS that if mj portion of the Act 18 held unoon8tltutlonal
iOr q     CaU88 VhntOYW         it AOYerthele88 VI8 th.    intWlti0l.l     Of th8
h#8htUlW        that   the awlMining p~o~l8len8 of the Aat 8hould not
thOX'.~ be affeotod, 8ad that the tigl$lrtUz'. vmild have m88Od
the rewlnlq        YalLd  pro~1810n8      of the Aot  notvlthrlmdlng         the
un8oa8tltutloa8lit~ a? a portfon of the 8aD8.              A further       ttxmlna-
t:On   Of th6   8~~~t~      pl’OY18iOll8   Of the Aot, Vb think,       8hOV thst
the Aot is 8evorable end that            if the pro~l8ion relatlag to "pollt-
ic?d adYOrti8ing,' QU0t.d abovo, 18 found to be u.noon8tltutlonal,
that the mm8inder        of’ the   Aat vould not thereby     be invalid.        .39
sex.   Jur.   84-85.

          tf0 tl'll8tthst in thl8       mttnner   we have   f’ullr   atuvsrod
your inquiry.




                                                            Harold NaCmaken
                                                                     A88:8t83lt